Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-16-00136-CV

          IN RE ESTATE OF JOSEFINA ALEXANDER GONZALEZ, Deceased

                   From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2014PB7000099 L2
                      Honorable Polly Jackson Spencer, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion issued this date, the judgment of the trial court is
VACATED without regard to the merits and this cause is REMANDED to the trial court for further
proceedings. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). It is ORDERED that costs of the appeal
are taxed against the parties who incurred them.

       SIGNED September 21, 2016.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice